ANSTEAD, Chief Judge,
specially concurring:
I concur in the majority’s affirmance of the trial court’s actions in denying motions to suppress and for discharge. Because there is evidence to support the trial court’s ruling on the motion to suppress, we are not free to disturb that ruling. I do *1160not feel that the trial court erred in denying the motion for discharge because I do not believe the rule relied on by the appellants, Florida Rule of Criminal Procedure 3.191(g), applies to the facts involved herein. The appellants, pursuant to no contest pleas, were adjudged guilty and sentenced. In a previous appeal this court did not disturb the convictions and sentences but merely directed that an evidentiary hearing be conducted on a motion to suppress. 409 So.2d 255 (1982). For that reason I do not believe that Rule 3.191(g), requiring a new trial to be conducted within 90 days of mandate, applies to this case.